 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JEFFREY TALAMANTES,                               1:20-cv-01643-DAD-GSA-PC
12                 Plaintiff,                          FINDINGS AND RECOMMENDATIONS,
                                                       RECOMMENDING THAT PLAINTIFF’S
13         vs.                                         MOTION FOR PRELIMINARY
                                                       INJUNCTIVE RELIEF BE DENIED
14   MERCED COUNTY JAIL, et al.,                       (ECF No. 11.)
15                 Defendants.                         OBJECTIONS DUE WITHIN 14 DAYS
16

17

18

19

20

21

22

23

24   I.     BACKGROUND
25          Jeffrey Talamantes (“Plaintiff”) is a state prisoner proceeding pro se and in forma
26   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
27   commencing this action on November 18, 2020. (ECF No. 1.) The Complaint awaits the court’s
28   requisite screening under 28 U.S.C. § 1915.
 1          On June 3, 2021, Plaintiff filed notice to the court that he is in fear for his safety and
 2   freedom, that he was retaliated against by Merced County officers who lost his paperwork and
 3   other items. To the extent that Plaintiff requests the court to compel prison officials or Merced
 4   County officers to act on his behalf, or refrain from acting against him, the court construes this
 5   request as a motion for preliminary injunctive relief.
 6   II.    PRELIMINARY INJUNCTIVE RELIEF
 7          “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed
 8   on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that
 9   the balance of equities tips in his favor, and that an injunction is in the public interest.” Winter
10   v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citations omitted). An injunction may
11   only be awarded upon a clear showing that the plaintiff is entitled to relief. Id. at 22 (citation
12   omitted) (emphasis added).
13          Federal courts are courts of limited jurisdiction and in considering a request for
14   preliminary injunctive relief, the Court is bound by the requirement that as a preliminary matter,
15   it have before it an actual case or controversy. City of Los Angeles v. Lyons, 461 U.S. 95, 102,
16   103 S.Ct. 1660, 1665 (1983); Valley Forge Christian Coll. v. Ams. United for Separation of
17   Church and State, Inc., 454 U.S. 464, 471, 102 S.Ct. 752, 757-58 (1982). If the Court does not
18   have an actual case or controversy before it, it has no power to hear the matter in question. Id.
19          Analysis
20          To the extent that Plaintiff seeks a court order compelling officers or staff at Merced
21   County Jail or Corcoran State Prison to act on his behalf, or refrain from acting against him, the
22   court lacks jurisdiction to issue such an order because the order would not remedy any of the
23   claims upon which this case proceeds. This case was filed against defendants employed at the
24   Merced County Jail based on events occurring before November 18, 2020 at the Merced County
25   Jail in Merced, California. Plaintiff now requests a court order protecting him from present and
26   future actions by officers at the Merced County Jail and Corcoran State Prison.
27          Further, no defendants have yet appeared in this action, hence the court does not have
28   personal jurisdiction to order injunctive relief which would require directing individuals not
 1   before the Court to take action. Zepeda v. United States Immigration & Naturalization Serv., 753
 2   F.2d 719, 727 (9th Cir. 1985) (“A federal court may issue an injunction if it has personal
 3   jurisdiction over the parties and subject matter jurisdiction over the claim; it may not attempt to
 4   determine the rights of persons not before the court.”).
 5            Finally, Plaintiff’s motion for preliminary injunctive relief against officials at Merced
 6   County Jail should be denied as moot because Plaintiff is no longer in custody at this facility.1
 7   When Plaintiff filed this case he was incarcerated at the Merced County Jail. Plaintiff is currently
 8   incarcerated at Corcoran State Prison.              Where the prisoner is challenging conditions of
 9   confinement and is seeking injunctive relief, transfer to another prison renders the request for
10   injunctive relief moot absent some evidence of an expectation of being transferred back. See
11   Preiser v. Newkirk, 422 U.S. 395, 402-03 (1975); Johnson v. Moore, 948 F.2d 517, 519 (9th Cir.
12   1991) (per curiam); see also Andrews v. Cervantes, 493 F.3d 1047, 1053 n.5 (9th Cir. 2007).
13   Here, there is no evidence that Plaintiff expects to be transferred back to the Merced County Jail.
14   Therefore, Plaintiff’s motion should be denied.
15   III.     CONCLUSION AND RECOMMENDATIONS
16            Based on the foregoing, IT IS HEREBY RECOMMENDED that Plaintiff’s motion for
17   preliminary injunctive relief, filed on June 3, 2021, be DENIED for lack of jurisdiction.
18            These findings and recommendations are submitted to the United States District Judge
19   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
20   (14) days after the date of service of these findings and recommendations, Plaintiff may file
21   written objections with the court.            Such a document should be captioned "Objections to
22   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
23   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
24   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
25   (9th Cir. 1991)).
26

27

28            1
                On April 1, 2021, Plaintiff filed a notice of change of his address to Corcoran State Prison in Corcoran,
     California. (ECF No. 7.)
 1
     IT IS SO ORDERED.
 2

 3     Dated:   June 7, 2021      /s/ Gary S. Austin
                               UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
